Title: From Abigail Smith Adams to John Quincy Adams, 13 April 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy April 13th 1817
				
				Your Letters are always Common property with the Family to hear from you, and know that you are all well, is a mutual gratification to us all—Your Father is not so punctual in acknowledging Letters, dates and numbers as you are, so that your last Letter to him of Janry 14th No 56 is left for me to notice, and laugh, at your excuse for its brevity. I have received several from you of the like kind for your expected return so occupies my mind, that other Subjects are of minor consideration.I have received Several Letters of congratulation upon the Subject, but none more Warm and Enthusiastick than one from mr Vander-kemp, who sees nothing before you, but honour and Glory.—From experience I know how to estimate popular favour, & while the vol’ms of History are open before me, I am not so day Dazzled by the brightness or Glare of high Station as to forget, that a “Breath can Create, and a Breath destroy.” when call’d to fill an important office, an approving conscience, is its best Reward, one hour of which, says Pope “whole years, out weighs” “of Stupid Starers, and of loud Huzzas”yet I would not sit too lightly by publick opinion or say that it has not afforded me pleasure, to know that publick it both preceeded and has followd the appointment, altho not without some jealousy of Patronage, and fear that poor disgraced Massachusetts will recover her weight and Rank in the Union, while others  exprest fears, that your publick opinions, and feelings, would not Class with those of the President.while a very flattering Letter from one of the Cabinet (for I have my correspondent there) assures me in these words, “The appointment of mr Adams, as far as I can assertain, gives the highest Satisfaction—If ever a Citizen of our Country, owed his Elevation to the Solid merits of his own Character, your son Madam, allow me to say has emphatically a claim to that distinction. His talents and virtues were the dignified titles that printed him out for the post, and I must say that I know mr Munroe to have been actuated by such motives, & having formed a good purpose, nobody keeps to it more firmly”we have had an uncommon cold winter and the spring follows Still chilld with the frost of winter—we hope for more propitious Seasons. Publick tranquility Reigns. the annual Elections have excited no other Interests, than the Lights and Shades of the candidates. to neither of them has any vice been attributed, or Stained their Characters. Govr Brooks has been Reelected. a phenomenon has taken place in Connecticutt a new Edition of the independent Whig has been published there, and revolutiond the State of publick opinion, and brought in mr Oliver Wolcott for Govenour.I have written by a vessel which saild a week since to you & mrs Adams & the children; to whom give my Love.We are Well as usual, Louisa excepted who still remains low & weak—tell mr Smith, that his Sister was well and the little Girl, last week; when mr Clark, on his return from Washington saw them—mr Philips whom you mention in one of your Letters, has not been past, without notice here; his Speeches have been Printed in our papers.—the dean of St. Patricks has been handled by the Reviewers without  much candour but I know not the literary Character who deserved more censure. it does not excite much compassion in me, who always despised certain parts of his character and were he living, should enjoy the flagellation he has received.I am my dear Son your / affectionate Mother
				
					Abigail Adams
				
				
			